Case: 14-1505        Document: 11           Page: 1       Filed: 07/24/2014




             NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                      ______________________

                     ISAAC A. POTTER, JR.,
                        Plaintiff-Appellant,

                                      v.

       ROBERTA S. BREN AND OBLON SPIVAK,
               Defendants-Appellees,

                                    AND

   MICHELLE K. LEE, DEPUTY DIRECTOR, U.S.
  PATENT AND TRADEMARK OFFICE, AND LINDA
                  M. KING,
             Defendants-Appellees.

                      ______________________

                            2014-1379
                      ______________________

    Appeal from the United States District Court for the
 Eastern District of Virginia in No. 1:13-cv-01417-CMH-
 IDD, Senior Judge Claude M. Hilton.

     ---------------------------------------------------------------------

                     ISAAC A. POTTER, JR.,
                        Plaintiff-Appellant,

                                      v.
Case: 14-1505    Document: 11     Page: 2     Filed: 07/24/2014



 2                                POTTER   v. BREN




        ROBERTA S. BREN AND OBLON SPIVAK,
                Defendants-Appellees,

                            AND

      MICHELLE K. LEE, DEPUTY DIRECTOR, U.S.
     PATENT AND TRADEMARK OFFICE, AND LINDA
                     M. KING,
                Defendants-Appellees.
               ______________________

                        2014-1505
                  ______________________

    Appeal from the United States District Court for the
 Eastern District of Virginia in No. 1:13-cv-01417-CMH-
 IDD, Senior Judge Claude M. Hilton.
                  ______________________
                        PER CURIAM.
                         ORDER
     Upon docketing of Mr. Potter’s recent notice of appeal,
 Potter v. Bren, 2014-1505, the court reconsiders its previ-
 ous order of May 6, 2014 transferring an appeal in the
 same case, Potter v. Bren, 2014-1379, to the United States
 Court of Appeals for the Fourth Circuit.
     In this case, the district court dismissed without prej-
 udice and directed Mr. Potter to amend his complaint.
 Mr. Potter then filed a notice of appeal seeking review at
 this court, and that appeal was docketed as 2014-1379.
 On May 6, 2014, this court issued an order transferring
 the case to the Fourth Circuit, where Mr. Potter had filed
 a previous interlocutory appeal. Before our mandate
 issued, Mr. Potter filed a new “notice of appeal” at the
 district court, which was transmitted to this court. While
 this court docketed that notice as a new appeal, 2014-
Case: 14-1505        Document: 11   Page: 3   Filed: 07/24/2014



  POTTER   v. BREN                                         3



 1505, it appears that Mr. Potter is seeking reconsidera-
 tion of this court’s previous determination to transfer.
      Upon further review, this court concludes that it
 would not be in the interest of justice to transfer the 2014-
 1379 appeal because the Fourth Circuit would not have
 jurisdiction over the order dismissing the complaint
 without prejudice. See Groves v. City of Darlington, 346
 Fed. Appx. 965, 966 (4th Cir. 2009) (“An order granting
 leave to amend is interlocutory as it leaves the case open
 for either amendment of the complaint or entry of final
 judgment.”); see also 28 U.S.C. § 1631 (authorizing trans-
 fer only if it is in the interest of justice to do so).
     Mr. Potter mentions his “Motion to Transfer Action
 No. 1:13-CV-0417-CMH-IDD to the Court of Federal
 Claims,” which has not been acted on by the district court.
 Generally, this court has jurisdiction to review interlocu-
 tory orders from district courts concerning a motion to
 transfer to the Court of Federal Claims. See 28 U.S.C.
 § 1292(d)(4)(A). However, based on Mr. Potter’s citations
 to 28 U.S.C. §§ 1292 and 1295 and reference to the Fourth
 Circuit’s previous dismissal order, it is unclear that Mr.
 Potter’s motion was actually seeking transfer to the Court
 of Federal Claims.
     To the extent that the district court’s dismissal order
 constructively denied his transfer motion and that deter-
 mination properly falls within this court’s jurisdiction,
 there is no showing that the Court of Federal Claims
 would have had jurisdiction over Mr. Potter’s complaint.
 Thus, to the extent that Mr. Potter’s appeals raise this
 issue, we affirm. Cf. Parker v. U.S., Nos. 93-1055, -1058, -
 1123, 1993 WL 262640, at *1 (Fed. Cir. Apr. 15, 1993)
 (summarily affirming under similar circumstances).
     Accordingly,
Case: 14-1505      Document: 11    Page: 4    Filed: 07/24/2014



 4                                POTTER   v. BREN



       IT IS ORDERED THAT:
    (1) The May 6, 2014 order transferring Appeal No.
 2014-1379 is vacated.
     (2) The appeals are dismissed-in-part and affirmed-
 in-part.
       (3) Any other pending motions are denied as moot.
                                     FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court


 s30